 344DECISIONS OF NATIONALLABOR RELATIONS BOARDan adjustment of rates for claimed "extra marking and trimming" and for "shingling "Blankhad advised Heller of the reported attitude, immediately before the conference.It is reasonable to infer, and I find, that Heller knew he could not obtain adequatereplacements except by trainmg_ The new season was barely started and productionwould be impairedThese employees, it may reasonably be inferred, also knewthisMessina outlined the importance of "marking and trimming" at the beginning,in the middle, and at the end of the operationThe marking was a prerequisite tothe performance of operations by other craftsThe economic impact of a with-holding of services must have been apparent to allAfter the conference with Heller, Mane Swerdlik talked to Bormack and testifiedhe said there was nothing he could do-"He was laughing " I find the latter asser-tion incongruous 10After leaving the plant, the group waited 10 days before contacting anyone rela-tive to their jobsThey then went to see Dordick, and were advised they had beenreplacedItwould thus appear reasonable to infer they waited 10 days, albeitvainly, for the fulfillment of Marie Swerdhk's prediction "when MrHeller needsus, he'll call us back ""Under all the facts outlined, I find there was neither a "firing" nor a "quitting"as the latter term expresses intent to permanently sever relationsRather, there wasa voluntary departure from the plant of these five employees who were offered thealternative of working at the rate agreed upon or "getting their hats and coats "In view of the above findings it is my conclusion that-his record does not establishthat these employees were discharged, discrumnatonly or otherwise, and the recorddoesnot contain the preponderant evidence needed to establish discriminatoryterminations within themeaningof the ActAccordingly,I recommendthat thecomplaint herein be dismissedin itsentiretyOn thebasisof theforegoingfindings of fact, and upon the entire record herein,I have reached the followingCONCLUSIONS OF LAW1The Respondent, Tailored Trend, Inc, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within themeaningof the Act3The Respondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of Section 8(a) (3) and (1) of the Act[Recommendations omitted from publication 7w I find it unnecessary to further detail the inconsistencies, evasions, and patent in-accuracies which have caused me to discredit those portions of the testimony of bothSwerdhks which conflict with the testimony, set forth, of witnesses called by the Re-spondentIn view of this, and In view of the findings and conclusions based on therecord as a whole, the testimony of Pincus and Warthisnotpersuasive where it con-flictswith the credited testimony of Respondent's witnessesYorktowne Hotel (Community Hotel Company, Incorporated)1andHotel and Restaurant Employees&Bartenders Inter-nationalUnion,AFL-CIO,Petitioner.Case No 4-IBC-3975January 26, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before MorrisMogerman, hearing officerThe hearing officer's rulings made at thehearmg are free from prejudicial error and are hereby affirmed'i The Employer's name appears as amended at the hearing2 The Employer questions the Petitioner's showing of interest on the grounds thatseveral cards were submitted to the hearing officer at the hearingHowever, showing-ofinterest is an administrative matter not litigable by the parties0 D Jennings fCo,,68 NLRB 516We find nothing in the circumstances of this case to warrant an exception126 NLRB No 44 YORKTOWNE HOTEL (COMMUNITY HOTEL CO., INC.)345Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties agree generally on the appropriate unit, except withrespect to the following categories :Chef:The chef, with the steward, is responsible for the operationof the kitchen.He oversees the work of approximately 35 employees,schedules work assignments, and moves employees between jobs.Thechef has the authority to request employees to work overtime andfrequently attends meetings of management at which policy mattersare discussed.As we find that the chef responsibly directs the workof employees under him, we shall exclude him from the unit as asupervisor.Headwaiter:The headwaiter greets and seats customers, makes"table assignments," and sees that the Employer's "Wedgewood"dining room is in order.He reports directly to the hotel manager andassistant manager.While the headwaiter is purported to have thepower to recommend hiring, his recommendations may or may not befollowed.We are unable from the above facts, which constitute theentire record evidence regarding the headwaiter, to determine whetheror not he is a supervisor.Accordingly, we make no finding regardingthe headwaiter, but shall allow him to vote subject to challenge.Head housekeeper and assistants to the head housekeeper:The headhousekeeper directs the work of approximately 32 employees, and isresponsible for seeing that hotel rooms are kept clean and in goodorder.She has a voice in making up work schedules, and her recom-mendations regarding hire, discharge, and pay increases for house-keeping employees are given weight.As the record indicates that theto this rule.SeeBrunswick Quick Freezer, Inc,117 NLRB 6G2. We are administrativelysatisfied that Petitioner's showing of interest is adequateThe Employer also alleges that Petitioner was not in compliance with the filing re-quirements of the Labor Management Relations Act of 1947, and intimates the existenceof a noncomplying local of the Petitioner interested in the employees in question.Thepetition herein was filed August 5, 1959, prior to the repeal of Section 9(f), (g), and (h)of the Act. It is settled that the fact of compliance is an administrative matter notlitigable in a representation proceedingNo evidence appears, nor was offered, to showthe existence of a noncomplying local of Petitioner interested in these employees, and weare administratively satisfied that the Petitioner was in compliance at all times relevant.Accordingly, we find no merit in these contentions of the Employer.SeeThe M. W.Sell00aCompany,110 NLRB 51. 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDhead housekeeper responsibly directs employees under her, and makeseffective recommendations concerning their employment status, we findthe head housekeeper is a supervisor and shall exclude her.As forthe assistants to the head housekeeper, the record indicates only thatthese employees help the housekeeper maintain records and controllinen distribution.As the assistants appear to possess none of thestatutory indicia or supervisory authority, we shall include them.Hostesses :The primary duty of the four hostesses is to seat patronsas they enter the Employer's dining rooms.The hostesses do notnormally attend management meetings, and possess no authority tohire or discharge other employees.They may recommend availablefriends for work, but their recommendations are given the sameweight as those of other employees.We find the hostesses are notsupervisors, and shall include them.3Cashiers:There are five cashiers, including one combinationcashier-hostess.These employees, alleged by the Petitioner to beoffice clericals, check food slips for accuracy, take cash from waitresses,and make change. They are hired by the steward, but are respon-sible to the auditor's office for the cash they collect.When the diningroom is busy, the cashiers give out menus, help seat patrons, andoccasionally wait on tables.We find that the cashiers are not officeclerical employees,' and shall include them.Desk clerks and telephone operators:The record indicates only thatemployees in these categories work in an area adjacent to the hotellobby, and that desk clerks, telephone operators, and cashiers frequent-ly interchange jobs, depending on the Employer's needs.The afore-mentioned evidence does not substantiate the Petitioner's claim thatemployees in these classifications are office clericals.We shall there-fore include the desk clerks and telephone operators in the unit.-'In view of the foregoing and the entire record, we find that thefollowing employees constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct :All hotel, restaurant, and bar employees at the Employer's York-towne, Pennsylvania, hotel, including maintenance, garage, and park-ing lot employees, food checkers, assistants to the head housekeeper,hostesses, cashiers, desk clerks, and telephone operators, but excludingsecretaries, auditing and other office clerical employees, extra em-ployees, part-time employees who work less than 20 hours a week,professional employees, watchmen and guards, the chef, the headhousekeeper, and all other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8SeeMarshall Field &Co., 93NLRB 182.4 SeeIndiana Hotel Company,125 NLRB629;Beau Rivage Hotel,124 NLRB 80'98 SeeIndiana Hotel Company,supra.